Title: From George Washington to James McHenry, 5 September 1783
From: Washington, George
To: McHenry, James


                  
                     Dear Sir
                     Rocky Hill 5th Sept. 1783
                  
                  I have thrown together the following sentiments on the papers you put into my hand yesterday.
                  Brevets which have been given with conditions annexed, ought, undoubtedly, to have the conditions fulfilled; because it is a contract between the Parties.
                  Simple Brevets, must be determined by the usage & Custom of other Armies, if there is no established rule for considering of them in our own; I never considered them in any other light than as confering Rank without pay or emoluments; and this I believe (& indeed am almost sure) is the view of them in the British Service.  They are intended generally as a Compliment, they give command—& place an Officer in the Road of permant Promotion.
                  I cannot see how Brevets considered in these lights, or indeed in any other, can have a disagreeable operation in the promotion of Officers of a certain standing, a grade higher, when the proposition was express that no emoluments should be annexed, nor the Public burthened in the leat degree. if however the Public have any suspicions that the Officers thus promoted will avail themselves of it to enhance their emoluments, the Secrety at War may be directed to inform the pay Master Genl that such promotions do not intitle them to pay, or emoluments—which will sufficiently check any evils the Government may fear, & supercede the necessity of any explanitory Resolution, which might perhaps injure the feelings of those Officers whom Congress in this instance wish to gratify.
                  
               